Citation Nr: 1213265	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  04-01 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a separate evaluation for neurological symptoms of the left and right side of the face associated with the Veteran's service-connected temporal mandibular joint (TMJ) disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from June 1970 to August 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which increased the noncompensable rating previously assigned for the Veteran's service-connected TMJ disorder to 10 percent disabling effective July 22, 2003.  Service connection for a TMJ disorder was originally granted by rating decision dated in November 1981 with a noncompensable rating assigned effective January 16, 1981. 

The Veteran testified before a Veterans Law Judge (VLJ) in July 2006.  A transcript of this proceeding has been associated with the claims file. 

In January 2007 the Board remanded the claim for more development and in August 2009 the Board continued a 10 percent disability rating for the Veteran's TMJ disorder from September 19, 2000 through November 4, 2008 and increased the disability rating for the Veteran's TMJ to 20 percent disabling effective January 5, 2008.  Also in August 2009 the Board remanded the issue of whether the Veteran is entitled to a separate compensable rating for left facial paralysis secondary to his TMJ disability

Subsequently, by June 2011 correspondence, the Board informed the Veteran that the VLJ that conducted the July 2006 hearing was no longer employed by the Board and told him he had a right to another hearing by another VLJ.  The Veteran requested another hearing and in July 2011 the Board remanded the claim for a new Board hearing.  In December 2011 the Veteran testified before the undersigned VLJ at a Board videoconference hearing.  A transcript of this proceeding has been associated with the claims file. 
 
The Board notes that in the August 2009 Board decision/remand the issue regarding the neurological manifestations associated with the TMJ was characterized as follows: entitlement to a separate compensable evaluation for symptoms of the left side of the face, or left facial paralysis associated with the Veteran's service-connected TMJ disorder.  However, the medical evidence of record indicates that the Veteran has also been diagnosed with neurological problems of the right side of the face which have also been associated with the Veteran's service-connected TMJ disorder.  Thus, the Board is expanding his original claim to include neurological disorders of both sides of the Veteran's face.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Ashford v. Brown, 10 Vet. App. 120 (1997), Ephraim v. Brown, 82 F.3d. 399, 402 (Fed. Cir. 1996).

As was noted in the August 2009 Board decision/remand, the November 2001 VA examination noted that the Veteran's teeth began falling out in 1994 following exploratory surgery of his jaw in 1987.  The Board has construed this to be a claim for secondary service connection for loss of teeth due to loss of substance of body of maxilla or mandible without loss of continuity.  Also, during the December 2011 Board videoconference hearing the Veteran raised the issue of entitlement to service connection for disorders of the right and left side of his body as well as a disorder of the right hand.  These issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue of entitlement to a separate compensable evaluation for neurological symptoms of the left and right side of the face associated with the Veteran's service-connected TMJ disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

There is medical evidence of current neurological disorders of the left and right side of the face as well as competent medical evidence associating these disorders with the Veteran's service-connected TMJ disorder.  


CONCLUSION OF LAW

The criteria for a separate evaluation for neurological symptoms of the left and right side of the face associated with the Veteran's service-connected TMJ disorder are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10; 4.124a, Diagnostic Code 8207 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As was noted in the January 2007 Board remand, in the time-frame somewhere between September 2005 and March 2006, the Veteran apparently had three strokes.  March 2006 VA treatment records at the end of that period noted a history of these strokes with residual left sided weakness, tense neck muscles without tenderness, and magnetic resonance imaging (MRI) evidence of complete occlusion of the right proximal internal carotid artery with mild to moderate left proximal internal carotid artery occlusion.  The Board noted that a clear distinction was not made between symptoms associable with the bilateral TMJ disorder for which he was service connected, and symptoms associable with the left-sided stroke with residual weakness and decreased sensation on the left side for which he does not have service connection.  The Board noted that they were precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence that does so. Mittleider v. West, 11 Vet. App. 181, 182   (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Thus, the Board remanded the claim for a VA examination to determine if such a distinction could be made. 

As was noted in the August 2009 Board remand, an April 2009 VA dental examiner could not distinguish whether the Veteran's left facial symptoms were related to the service-connected post-surgical TMJ disability or due to his recent strokes (three strokes from September 2005 through March 2006).  Following a VA neurological examination, the neurological examiner diagnosed amaurosis fugax or the right eye and residuals of right carotid endarterectomy.  The examiner opined that the Veteran's pain in his jaw and right side of the face symptoms are less likely than not residuals of his stroke and more likely than not residuals of the TMJ symptoms that he has. (Emphasis added.)  The examiner also opined that the Veteran did not have any facial weakness as a residual of the TMJ.  The Board noted that such evidence arguably raised a claim for secondary service connection that should be referred to the RO for development and adjudication rather than be the subject of a remand. 38 C.F.R. § 3.310.  However, the Board also noted that there was legal support for remanding this matter, to determine if a separate compensable rating is warranted.  Medical evidence is required to permit the Board to determine the degree of disability attributable to the service-connected as opposed to the nonservice-connected disorder.  See Waddell v. Brown, 5 Vet. App. 454 (1993).  

In Mittleider v. West, 11 Vet. App. 181   (1998), the Court held that regulations require that when examiners are not able to distinguish the symptoms and/or degree of impairment due to a service-connected disability (here bilateral TMJ syndrome) from any other diagnosed disorder (in this case nonservice-connected left facial symptoms), VA must consider all symptoms in the adjudication of the claim.  There is competent evidence that indicates it is more likely than not that the Veteran's left facial symptoms are associated with his bilateral TMJ disability.  It is pertinent to note that separate disability ratings may be assigned for distinct disabilities resulting from the same injury when the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition. Esteban v. Brown, 6 Vet. App. 259, 262   (1994). 

In this case, a competent medical examiner has opined that the Veteran's pain in his jaw and right side of the face symptoms are more likely than not residuals of his service-connected TMJ disorder.  Thus, the Board finds that the Veteran is entitled to a separate evaluation for neurological symptoms of the left and right side of the face associated with the Veteran's service-connected TMJ disorder.

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  With regard to the issue decided herein, the Board is granting in full the benefit sought on appeal.  Accordingly, there is no reason to further explain how VA has complied with the duties to notify and assist the Veteran.    


ORDER

Subject to the law and regulations governing payment of monetary benefits, a separate evaluation for neurological symptoms of the left and right side of the face associated with the Veteran's service-connected TMJ disorder is granted.  


REMAND

As above, in August 2009 the Board remanded the issue of entitlement to a separate compensable evaluation for symptoms of the left side of the face, or left facial paralysis associated with the Veteran's service-connected TMJ disorder.  

Significantly, the August 2009 remand noted the relevant rating criteria under 38 C.F.R. § 4.124a, DC 8207, which pertains to the 7th cranial nerve.  The Board directed the RO to consider these rating criteria when determining whether a separate compensable evaluation for symptoms of the left side of the face, or left facial paralysis associated with the Veteran's service-connected TMJ disorder.  However, the RO never considered DC 8207 when they readjudicated the claim in an April 2011 supplemental statement of the case.  

Given the foregoing, the Board finds that compliance with the August 2009 remand has not been accomplished.  The August 2009 remand requested that the RO consider rate the Veteran's left facial symptoms under DC 8207 and the RO failed to do this in the April 2011 supplemental statement of the case.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance.  As such, the Board finds that this case is not ready for appellate review and must be remanded for further development.  

Furthermore, the Board has recharacterized the claim to include the right side of the face and notes that the Veteran's neurological problems of the right side of the face encompass cranial nerve I which is rated under 38 C.F.R. § 4.124a , Diseases of the Cranial Nerves.  Pursuant to 38 C.F.R. § 4.124a, disability from lesions of peripheral portions of first, second, third, fourth, sixth, and eighth nerves will be rated under the Organs of Special Sense (vision, hearing, smell, and taste).  The ratings for the cranial nerves are for unilateral involvement; when bilateral, combine but without the bilateral factor.  On remand the RO should also consider the neurological symptoms regarding the right side of the face.        

Accordingly, the case is REMANDED for the following action:

1. With respect to the claim for a separate compensable rating for neurological symptoms of the left and right side of the face associated with the Veteran's service-connected bilateral TMJ disorder, provide the Veteran with notice that is compliant with the current notice requirements for increased ratings as set forth in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Specifically the Veteran should be provided notice of the following: 

That he should submit evidence pertaining to the neurological symptoms he experiences in the left and right side of his face to include facial weakness, and any loss in vision, hearing, smell, or taste.  The Veteran should also submit evidence pertaining to the affect of his neurological symptoms on his employment and daily life. 

2.  Determine whether a new VA examination is necessary and, if so, schedule the Veteran for such an examination.  

3.  Adjudicate the claim for a separate compensable rating for neurological symptoms of the left and right side of the face associated with the Veteran's service-connected bilateral TMJ disorder.  With regard to the left side of the face the RO should specifically consider 38 C.F.R. § 4.124a, DC 8207, which pertains to the 7th cranial nerve. Such rating is dependent upon the relative loss of innervation of the facial muscles. Under DC 8207, a 10 percent rating is warranted if there is moderate incomplete paralysis of the seventh (facial) cranial nerve. A 20 percent rating is warranted if there is severe incomplete paralysis. A 30 percent rating is warranted if there is complete paralysis of the nerve. 

With regard to the left side of the face the RO should specifically consider 38 C.F.R. § 4.124a , Diseases of the Cranial Nerves, noting that disability from lesions of peripheral portions of first, second, third, fourth, sixth, and eighth nerves will be rated under the Organs of Special Sense (vision, hearing, smell, and taste).  The ratings for the cranial nerves are for unilateral involvement; when bilateral, combine but without the bilateral factor.      

4.  If the claim is denied or not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response. Thereafter, this claim should be returned to this Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


